THE THIRTEENTH COURT OF APPEALS

                                    13-19-00210-CV


                                 AEP Texas Inc.
                                        v.
  World Business Lenders, LLC, Dufour Logistics, LLC, and Industrial Steel Products,
                                       LLC


                                  On Appeal from the
                 County Court at Law No. 4 of Cameron County, Texas
                          Trial Cause No. 2017-CCL-00722


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings in accordance with its opinion.

      Costs of the appeal are adjudged against the appellees. Further, appellant and

its surety are fully and finally released and discharged from their obligations under the

supersedeas bond issued to secure the trial court’s order.

      We further order this decision certified below for observance.

February 26, 2021